                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                           Chapter 11

 Gorham Paper and Tissue LLC, et al.,             Lead Case No. 20-12814 (KBO)
                                                  Jointly Administered
                     Debtors.
                                                  Honorable Karen B. Owens

                                 CERTIFICATE OF SERVICE

          I, Leslie B. Spoltore, attorney for Vets Securing America Inc., hereby certify that on

February 8, 2021, a true and correct copy of the foregoing Motion to Compel Assumption or

Rejection, for Allowance and Immediate Payment of Administrative Expense in the above

captioned case was served electronically upon all parties scheduled to receive service via the

Court’s CM/ECF notification system.



                                                    /s/ Leslie B. Spoltore
                                                    Leslie B. Spoltore (No. 3605)




4837-6839-8296
